Title: Howard Malcom to James Madison, 4 April 1831
From: Malcom, Howard
To: Madison, James


                        
                            
                                Venerated & Dear Sir
                            
                            
                                
                                    Boston
                                
                                April 4th. 1831
                            
                        
                         
                        A paralysis of the optic nerves obliges me to leave my charge & take a voyage to Europe. I should wish to
                            spend a half hour with La Fayette. If you felt as if you could favour me with a line to him, it
                            would confer a great & lasting obligation. Refuse without reluctance if you must. If you can comply address to me
                            to N. York where I shall take packet as soon as I hear from you. Excuse my brief scrawl as I
                            write with my eyes shut—With my affec. regard
                        
                        
                            
                                Howard Malcom
                            
                        
                    